Citation Nr: 0924618	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-19 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether a substantive appeal was timely filed regarding the 
issues of entitlement to an initial compensable rating for 
recurrent tinea capititis, eczematous and seborrheic 
dermatitis, and onchomycosis prior to June 8, 2007, and in 
excess of 10 percent since June 8, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from February 1985 to October 
1988 and February 1989 to September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board remanded the claim in February 2009.  


FINDINGS OF FACT

1.  The RO notified the Veteran in a letter dated February 2, 
2007, that it had granted service connection and assigned a 
noncompensable rating for recurrent tinea capititis, 
eczematous and seborrheic dermatitis, and onchomycosis, 
effective from October 1, 2005.  

2.  On a VA Form 1-9, received at the RO in May 2007, the 
Veteran included argument on the issue of the severity of his 
service-connected skin condition.  That argument is a timely 
notice of disagreement as to the initial rating.  In a 
September 2007 rating decision, the RO increased the rating 
to 10 percent, effective from June 8, 2007.  

3.  A statement of the case on the issue of increased rating 
for the service-connected skin condition was issued on March 
25, 2009 and after expiration of the appeal period (i.e., 
more than 60 days after the date the statement of the case 
was issued and more than one year from the date the veteran 
was notified about the denial of his claim) the case was 
returned to the Board.    .

4.  The Veteran did not submit a substantive appeal and a 
timely request for an extension of the time limit for filing 
the substantive appeal is not of record.


CONCLUSION OF LAW

The Veteran has not submitted a timely substantive appeal 
with regard to the January 2007 rating decision which granted 
service connection and assigned a noncompensable rating for 
recurrent tinea capititis, eczematous and seborrheic 
dermatitis, and onchomycosis, has not requested an extension 
of the time limit for filing a substantive appeal and VA has 
not waived the issue of timeliness.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that he is entitled to a higher disability 
rating for his service-connected skin disorder.  For the 
reasons set forth below, the Board finds that it is without 
jurisdiction to consider this claim; hence, the appeal is 
dismissed. 

Legal Criteria

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  

Where a veteran does not timely file a Substantive Appeal, 
and VA does not waive the Substantive Appeal requirement, the 
Board may decline to exercise jurisdiction. Roy v. Brown, 5 
Vet. App. 554 (1993).

Analysis

In a January 2007 rating decision, the RO granted service 
connection and assigned a noncompensable rating for recurrent 
tinea capititis, eczematous and seborrheic dermatitis, and 
onchomycosis, effective from October 1, 2005.  The RO 
notified the Veteran of this decision in a letter dated 
February 2, 2007.  On a VA Form 1-9, received at the RO in 
May 2007, the Veteran included argument on the issue of the 
severity of his service-connected skin condition.  That 
argument is a timely notice of disagreement as to the initial 
rating.  In a September 2007 rating decision, the RO 
increased the rating to 10 percent, effective from June 8, 
2007.

In February 2009 the Board remanded the issues of entitlement 
to an initial compensable rating for recurrent tinea 
capititis, eczematous and seborrheic dermatitis, and 
onchomycosis prior to June 8, 2007, and in excess of 10 
percent since June 8, 2007 to the RO for issuance of a 
statement of the case pursuant to.  Manlincon v. West, 12 
Vet. App. 238 (1999).  An SOC was issued on March 25, 2009 
and in a cover letter accompanying the SOC, the RO stated:

You must file your appeal with this office within 60 
days from the date of this letter or within the 
remainder, if any, of the one-year period from the date 
of the letter notifying you of the action that you have 
appealed.  If we do not hear from you within this 
period, we will close your case.  If you need more time 
to file your appeal, you should request more time before 
the time limit for filing your appeal expires.  See item 
5 of the instructions in VA Form 9, Appeal to the Board 
of Veterans' Appeals.  

The Veteran failed to submit a substantive appeal as to the 
March 25, 2009 SOC within 60 days and the one year appeal 
period from February 2, 2007 has since expired.  Furthermore, 
the record does not reflect that a timely request for an 
extension of the time limit for filing his substantive appeal 
was made by the Veteran.  See 38 C.F.R. §§ 3.109(b), 20.303.  
VA has not waived any issue of timeliness in the filing of 
the Substantive Appeal in this case, either explicitly or 
implicitly.  Percy v. Shinseki, No. 05-2961 (U.S. Vet. App. 
Apr. 17, 2009); Roy, 5 Vet. App. at 55.  Accordingly, the 
Board is currently without jurisdiction to consider his 
claim, and the appeal is dismissed.

Notice and Assistance

As a final note, the Board points out that it is not required 
to discuss the Veterans Claim Assistance Act of 2000 (VCAA) 
with respect to this appeal.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The 
VCAA essentially clarifies VA's duty to notify claimants of 
any information that is necessary to substantiate a claim for 
benefits, and codifies VA's duty to assist.  The facts of 
this case are not in dispute; rather, this case involves pure 
statutory interpretation.  The Court has specifically held 
that the VCAA does not affect matters on appeal when the 
question is limited to statutory interpretation.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001), Cf. Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  Accordingly, the 
VCAA is inapplicable to this case.


ORDER

The Veteran failed to file a timely substantive appeal 
regarding the issues of entitlement to an initial compensable 
rating for recurrent tinea capititis, eczematous and 
seborrheic dermatitis, and onchomycosis prior to June 8, 
2007, and in excess of 10 percent since June 8, 2007; the 
appeal is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


